Fisher, J., dissenting: The question here is whether the value of personal services rendered to a dependent is to be considered as support under Internal Revenue Code section 152.3  The majority’s position is that personal services are not includable as part of a dependent’s support unless there was an actual expense incurred therefor by the party furnishing the services, relying upon section 1.152-1(a)(2)(i) 4 of respondent’s present form of the Income Tax Regulations. I disagree with the construction the majority places upon the present form of respondent’s regulations. The fact that reference to valuing services in determining the amount of support was deliberately deleted by the respondent from his original regulations hi no way forecloses the conclusion that such services are proper considerations in determining the support provided a dependent. To my mind, it is inconsistent in principle to allow the fair market value of lodging furnished an individual (as the regulations clearly do) but not the fair market value of related household services in determining the support provided the same individual. Why not include only the additional “cost” of such lodging? In addition, I feel that the majority view tends to discriminate in favor of those who can afford to hire the services of others over the not-so-fortunate who can only provide time and effort and are thereby forced personally to provide the needed services. I have no quarrel with the facts found by the majority. The focal issue is whether or not personal services are includable as part of dependent’s support even though no actual cash expense was incurred therefor. The answer of the majority is “no.” Since, as above indicated, my answer would be “yes,” I feel that the issue should be projected by this dissent. Forrester, J., agrees with this dissent.   SEC. 152. DEPENDENT DEFINED. (a) General Definition. — * * * the term “dependent” means any of the following individuals over half of whose support, * * * was received from the taxpayer * * * : * * * * * * * (4) The father or mother of the taxpayer, or an ancestor of either,    Sec. 1.152-1 General definition of a dependent. (a)(2)(i) * * * The term “support” includes food, shelter, clothing, medical and dental care, education, and the like. Generally, the amount of an item of support will be the amount of expense incurred by the one furnishing such item. If the item, of support furnished an individual is in the form of property or lodging, it will be necessary to measure the amount of such item of support in terms of its fair market value.